Exhibit 10.3 TAYLOR TDS FIVE (5) WELL PROGRAM SUBSCRIPTION AND CUSTOMER AGREEMENT 1 TAYLOR TDS FIVE (5) WELL PROGRAM A TURNKEY DRILLING PROGRAM SUBSCRIPTION AND CUSTOMER AGREEMENT Third Coast Energy & Development, LLC 1214 West 6th Street, Suite 202 Austin, Texas 78703 Gentlemen: The undersigned understands that Third Coast Energy & Development, LLC, a Limited Liability Company (“Company”), is offering for sale units of fractional undivided working interests (“Units”) in the abovereferenced drilling program (the “Program”). I further understand that these Units are being offered to Oil & Gas Industry Partners at a Turnkey price of $37,996 payable in one installment. The first and only installment of $37,996 per Unit is due upon Subscription. 1.
